1                                        JS-6
2                                          O
3
4
5
6
                                 UNITED STATES DISTRICT COURT
7
                                CENTRAL DISTRICT OF CALIFORNIA
8
9
10   ELIZABETH RANDALL,                               Case No. EDCV 17-2096-JGB (LAL)

11                                   Petitioner,      JUDGMENT
12                         v.

13   MOLLY HILL, Warden,

14                                     Respondent.

15
16
17          Pursuant to the Order Accepting Report and Recommendation of United States
18   Magistrate Judge,
19           IT IS ADJUDGED that the First Amended Petition is denied and this action is dismissed
20   with prejudice.
21
     DATED: January 31, 2020             ________________________________________
22                                             HONORABLE JESUS G. BERNAL
23                                             UNITED STATES DISTRICT JUDGE

24
25
26
27
28
